     Case 4:12-cv-01313-MWB Document 462 Filed 06/22/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AVCO CORPORATION,                              No. 4:12-CV-01313

     Plaintiff-Counterclaim                    (Judge Brann)
            Defendant,

     v.

TURN AND BANK HOLDINGS,
LLC, AND PRECISION
AIRMOTIVE, LLC,

     Defendants-Counterclaim
          Plaintiffs,

     v.

AVSTAR FUEL SYSTEMS, INC.

     Counterclaim Defendant.

                                 ORDER

                               JUNE 22, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Precision Airmotive LLC, Turn and Bank Holdings, LLC’s motion to

          exclude the testimony of Krista Holt (Doc. 430) is GRANTED in part

          and DENIED in part;

          A.    The motion is granted inasmuch as that Holt may not offer an

                independent expert opinion on marketing; Holt may, however,
Case 4:12-cv-01313-MWB Document 462 Filed 06/22/20 Page 2 of 2




           rely on her marketing experience to the extent that such

           experience undergirds her expert damages opinion. The motion

           is conditionally granted with respect to any opinion regarding the

           value of the RSA Marks based upon the 2013 Sales Agreement.

     B.    The motion is denied in all other respects, including the request

           for sanctions.

2.   Avco Corp. and AVStar Fuel Systems, Inc.’s motion to exclude the

     testimony of Dana Trexler (Doc. 432) is DENIED;

3.   Precision Airmotive LLC, Turn and Bank Holdings, LLC’s motion to

     exclude evidence or argument on matters already decided by the Court

     (Doc. 428) is DENIED; and

4.   Avco Corp. and AVStar Fuel Systems, Inc.’s motion to strike (Doc.

     458) is DENIED, but their sur-reply brief is accepted.


                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                                 2
